Exhibit 10.5
 
Viewpoint Securities, LLC
401 West A Street, Suite 325
San Diego, CA 92101




June 2, 2010




rVue Holdings, Inc.
900 S.E. Third Avenue, 3rd Floor
Ft. Lauderdale, FL 33316


Attention: David Loppert, CFO


Re:           Placement Agent Agreement


Dear Mr. Loppert:
 
This letter agreement (the “Agreement”) confirms our understanding with respect
to the engagement by rVue Holdings, Inc. (the “Company”) of Viewpoint
Securities, LLC (“PA”) as placement agent in connection with the sale of common
shares on a best efforts basis through a private placement or similar
unregistered transaction on terms that have been or will be determined by the
Company and its advisors (the “Transaction”) to investors (the
“Investors”).  For purposes hereof, the term “Transaction” also includes a
convertible loan or other type of investment convertible into or exchangeable
for or otherwise linked to the equity of the Company.  The term of the Agreement
(the “Term”) shall commence on the date hereof and shall expire six (6) months
after the date hereof.
 
1.
Scope.  The Company hereby engages PA to act as placement agent during the Term
in connection with the Transaction(s). The goal of the engagement is to raise
capital for the Company to be used for growth opportunities and general working
capital purposes. PA shall assist the Company and shall, on behalf of the
Company, contact such potential investors as PA and the Company agree in
advance, including those investors referred to in Addendum A, as amended by
mutual agreement of the parties from time to time.  PA shall assist the Company
in effecting the Transaction(s), and shall use its best efforts to offer and
sell the securities in accordance with this Agreement.  The Company shall retain
the right, in its sole discretion, to accept or reject investors identified by
PA. PA’s engagement by the Company shall be exclusive solely as to the potential
investors included in Addendum A. PA shall receive written approval from the
Company prior to marketing to any other investors who have not been included on
Addendum A.

 
2.
Company Information.  The Company shall cooperate with PA in connection with its
financial review and analysis of the Company and shall provide PA with such
information concerning the Company as PA deems necessary or appropriate for such
review and analysis (collectively, the “Information”).

 
 
PA shall keep in confidence and shall use only for the purposes of performing
its obligations pursuant to this Agreement, and shall not, without the Company's
consent, disclose to any person any non-public Information furnished by the
Company to PA except: (a) its own counsel and other advisors on a confidential
basis, (b) to the Investors approved by the Company in accordance with the terms
hereof and (c) to such other persons as such counsel has advised is required by
applicable law, and then only after informing the Company of such legal
requirement and providing the Company sufficient time to seek a protective order
or otherwise prevent or restrict such disclosure.

 
 
 

--------------------------------------------------------------------------------

Rvue Holdings, Inc.
June 2, 2010
Page 2 of 9
 
 
The Company represents and warrants to PA that all Information provided by the
Company shall be accurate and complete in all material respects and shall not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not false or misleading. PA does not assume
responsibility for the accuracy or completeness of the Information, including
but not limited to any disclosure materials related to the Transaction(s) except
for such information that is provided in writing by PA to the Company that is
independently produced by PA and not based on Information provided by the
Company or information available from generally recognized public sources.  The
Company acknowledges and agrees that PA will rely primarily on the Information
and on information available from generally recognized public sources in
performing its services hereunder, without having any obligation to
independently verify the same and that PA has no obligation to undertake an
independent evaluation, appraisal or physical inspection of any assets or
liabilities of the Company.  If at any time prior to the completion of a
Transaction an event occurs which would cause the Information (as supplemented
or amended) to contain an untrue statement of a material fact or to omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, the
Company will notify PA immediately of such event.

 
3.
Fees.  The Company shall pay PA the following amounts:

 

 
a.  
Private Placement Fee.  PA shall be paid upon consummation of the Transaction: a
transaction fee, payable in cash, as follows: (A) a cash fee in the amount of
eight (8%) percent of the Gross Proceeds (as defined below) from the capital
received, plus (B) warrants to purchase additional shares of common stock (the
“Warrants”) equal to two (2%) percent of number of shares issued or issuable by
the Company at closing of the Transaction from the capital received, directly or
indirectly, by the Company solely from investors identified by PA with respect
to a Transaction (the “Transaction Fee”).  The Warrants shall be exercisable for
a two (2) year period following closing, in whole or in part, at a price per
share equal to one hundred (100%) percent of the purchase price for shares of
common stock of the Company in the Transaction.  The Warrants shall in no event
contain “cashless exercise” feature.   For purposes hereof, “Gross Proceeds”
shall mean the fair market value of all of the consideration (including, without
limitation, cash, securities, other assets, contingent payment amounts actually
paid and all other property (real or personal, tangible or intangible), plus
debt and liabilities assumed (including, without limitation, loans, indebtedness
for borrowed money, pension liabilities and guarantees), license fees, royalty
fees, joint venture interests or other property, obligations or services)
exchanged or received, or to be exchanged or received, directly or indirectly by
the Company or any of its security holders in connection with any Transaction,
directly or indirectly, from the sale or exchange of the Company’s securities
issued in a Transaction, including, without limitation, any amounts paid or
received, or to be paid or received, pursuant to any employment agreement,
consulting agreement, loan agreement, covenant not to compete, option, warrant,
escrow payment or any amount payable in the future when such funds are paid to
the Company, earn-out or contingent payment right or similar arrangement,
agreement or understanding, whether oral or written, associated with such
Transaction, before the deduction of expenses related to such Transaction,
including but not limited to the fee payable to PA.

 
 
 

--------------------------------------------------------------------------------

Rvue Holdings, Inc.
June 2, 2010
Page 3 of 9
 
 
b.
In the event consideration is to be paid in whole or in part by installment
payments, the portion of PA’s fee relating thereto shall be calculated and paid
when and as such installment payments are made.

 
 
c.
Consideration received by the Company paid in whole or in part in the form of
securities or other noncash consideration will be valued at its fair market
value, as reasonably determined by the Company, as of the day prior to the
closing of the Transaction (or later date on which a contingent payment is
made), provided, however, that if such consideration consists of securities with
an existing trading market, such securities will be valued at the average of the
last sales price for such securities on the five trading days prior to the date
of the closing (or later date on which a contingent payment is made).

 
 
d.
The foregoing fees are payable for any Transaction that occurs (i) during the
Term or within six (6) months thereafter with respect to Investors identified by
PA, or (ii) at any time during the one year period following termination of PA’s
engagement hereunder if the sale involves an Investor identified by PA that has
previously concluded a Transaction with the Company. All cash compensation
payable hereunder by the Company to PA shall be paid by wire transfer.

 
4.
Expenses. PA shall be solely responsible for its expenses incurred in connection
with this engagement, unless approved in writing in advance by Company.  Legal
fees incurred by PA to prepare, review and finalize this letter agreement will
not be reimbursable by the Company.  PA shall be responsible to pay any and all
finder’s fees and other fees and expenses of persons associated with PA, and
shall comply with all laws, rules and regulations (including, without
limitation, any and all filings and compliance with the FINRA rules and
regulations) applicable to payments involving third parties.

 
5.
Advertisements.  Upon a closing of a Transaction, the Company agrees that PA has
the right to place advertisements in financial and other newspapers and journals
(whether in print or on the internet), and to publicize on its own website
and/or marketing materials, at its own expense describing its services to the
Company hereunder.

 
6.
Indemnification.  The Company shall indemnify PA, its agents and affiliates in
accordance with Annex A attached hereto and made a part hereof.

 
7.
Termination; Survival.  Upon termination or expiration of this Agreement, the
Company shall have no further obligation to PA other than with respect to fees
payable to PA as provided herein, provided that the provisions of Sections 3
through 9, inclusive, (including, without limitation, the provisions of
indemnification referred to in Annex A) and PA’s obligation to preserve the
confidential information provided to it by Company for an indefinite period,
shall survive any such expiration or termination.

 
8.
Venue.  The Company and PA agree that any legal suit, action, or proceeding
arising out of or relating to this Agreement and/or the transactions
contemplated by this Agreement shall be instituted exclusively in the state or
federal courts located in Broward County, Florida.  The parties further
irrevocably consent to the service of any complaint, summons, notice or other
process relating to any such action or proceeding by delivery thereof to such
party by hand or by registered or certified mail in the manner prescribed in
Section 9(f) hereof.  The parties further irrevocably consent that any judgment
rendered by such court in the State of Florida may be entered in other courts
having competent jurisdiction thereof.  Without in any way limiting the
indemnification provisions in Annex A below, the prevailing party shall have the
right to recover any costs, including reasonable attorneys’ fees, in the event
of any action brought to enforce any of the terms or provisions of this
Agreement. The parties agree that service may be made by overnight mail at its
address set forth herein in any action to enforce any of the provisions herein.

 
 
 

--------------------------------------------------------------------------------

Rvue Holdings, Inc.
June 2, 2010
Page 4 of 9
 
9. 
Miscellaneous.

 
 
a.
Successors and Assigns.  This Agreement shall be binding on and inure to the
benefit of each party's agents, affiliates, successors and assigns, but may not
be assigned without the prior written consent of the other party.

 
 
b.
Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Florida, without regard to conflicts of
laws or principles thereof.

 
 
c.
Amendment.  This Agreement may not be modified or amended except in writing
signed by the parties hereto.

 
 
d.
PA’s Obligations.  The obligations of PA and the Company hereunder are solely
corporate obligations, and no officer, director, employee, agent, member,
shareholder, or controlling person shall be subject to any personal liability
whatsoever to any person, nor will any such claim be asserted by or on behalf of
PA or the Company or any of their respective affiliates.  The Company
acknowledges and agrees that PA is acting as an independent contractor under
this Agreement and that the engagement of PA is not intended to confer rights on
any person or entity other than the Company and PA.  Nothing contained in this
Agreement shall limit or restrict the right of PA or of any member, employee,
agent or representative of PA, to be a member, shareholder, partner, director,
officer, employee, agent or representative of, or to engage in, any other
business, whether of a similar nature or not, nor to limit or restrict the right
of PA to render services of any kind to any other corporation, company, firm,
individual or association.  PA is a registered broker-dealer in good standing
with the SEC under the Securities Act of 1934 and in all jurisdictions in which
the nature of its activities or the substance of its actions would require such
registration or qualification pursuant to the blue-sky laws of such
jurisdiction.  PA will comply with all laws, rules and regulations related to
its activities on behalf of Company pursuant to this Agreement. All consents,
authorizations, and approvals necessary or appropriate for PA to undertake its
obligations set forth in this Agreement have been obtained by PA prior to
execution of this Agreement and PA shall immediately use its best efforts to
secure investors for the Company as set forth herein.

 

 
e.  
Entire Agreement.  This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes any and all prior agreements, arrangements and understandings
whether written or oral, relating to matters provided herein.  This Agreement is
entered into by each of the parties hereto without reliance on any statement,
representation, promise, inducement or agreement not expressly contained within
this Agreement.  Except as set forth in Annex A hereof, nothing in this
Agreement is intended to confer upon any other person (including the
stockholders, employees or creditors of the Company) any rights or remedies
hereunder or by reason hereof.  In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

 

 
f.  
Notices.  All notices or communications hereunder shall be in writing and mailed
or delivered to the Company and to PA at their respective addresses set forth
above (with a copy (if to the Company) to Jonathan L. Awner, Esq., Akerman
Senterfitt, One Southwest Third Avenue, 25th Floor, Miami, FL 33131-1714.

 
 
 

--------------------------------------------------------------------------------

Rvue Holdings, Inc.
June 2, 2010
Page 5 of 9
 

 
g.  
Opinions and Advice.  PA is acting as financial advisor and is not an expert on,
and cannot render opinions regarding, legal, accounting, regulatory or tax
matters. The Company should consult with its other professional advisors
concerning these matters before undertaking the proposed Transaction.  PA will
not have any rights or obligations in connection with the sale and purchase of
the securities contemplated by this Agreement except as expressly provided in
this Agreement.  In no event will PA be obligated to purchase the securities for
its own account or for the accounts of its customers.  PA will have the right,
but not the obligation, however, to determine the allocation of the securities
among potential purchasers introduced by PA, provided that such allocation is
reasonably acceptable to the Company.

 

 
h.  
No Waiver.  The failure or neglect of the parties hereto to insist, in any one
or more instances, upon the strict performance of any of the terms or conditions
of this Agreement, or their waiver of strict performance of any of the terms or
conditions of this Agreement, shall not be construed as a waiver or
relinquishment in the future of such term or condition, but the same shall
continue in full force and effect.

 
PA looks forward to working with you on this assignment.  Please confirm that
the foregoing correctly sets forth our understanding by signing the enclosed
duplicate of this letter in the space provided and returning it, whereupon this
letter shall constitute a binding agreement as of the date first above written.
 

 
Sincerely,
VIEWPOINT SECURITIES, LLC


By:  /s/S. Layton
Name: Seth Layton
Title:  Partner


By: /s/ P. DiFrancesco
Name: Paul DiFrancesco
Title:  Partner





APPROVED AND ACCEPTED:
RVUE HOLDINGS, INC.




By: /s/ David A. Loppert
Name:  David A. Loppert                                           
Title:    Chief Financial
Officer                                                      




On June 2, 2010:
 
 
 

--------------------------------------------------------------------------------

Rvue Holdings, Inc.
June 2, 2010
Page 6 of 9


 
[Addendum A and Annex A follow]
 
 
 
 
 

--------------------------------------------------------------------------------

Rvue Holdings, Inc.
June 2, 2010
Page 7 of 9
 
Addendum A
 
List of Potential Investors
 
MKM Capital Advisors
 
 
 
 

--------------------------------------------------------------------------------

Rvue Holdings, Inc.
June 2, 2010
Page 8 of 9


ANNEX A
 
The Company agrees that it will indemnify and hold harmless PA, its affiliates,
and their respective directors, members, officers, employees, agents,
representatives and controlling persons (collectively “PA” and each such entity
or person being an “Indemnified Party”) from and against any and all losses,
claims, damages and liabilities, joint or several, as incurred, to which such
Indemnified Party may become subject, and related to or arising out of the
engagement of PA hereunder, the activities performed or omitted by or on behalf
of an Indemnified Party pursuant to this Agreement, the Transactions
contemplated thereby or PA’s role in connection therewith; provided that the
Company will not be liable to the extent that any loss, claim, damage or
liability is found in a final judgment (not subject to further appeal) by a
court to have resulted primarily from actions taken or omitted to be taken by PA
in bad faith or from PA's gross negligence or willful misconduct in performing
the services described above. The Company also agrees to reimburse any
Indemnified Party for all expenses (including reasonable counsel fees and
disbursements) as they are incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim, or any action,
investigation, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party, whether or not liability resulted and whether or
not such claim, action or proceeding is initiated or brought by or on behalf of
the Company. The Company also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company or its security holders or creditors related to or arising out of the
engagement of PA pursuant to, or the performance by PA of the services
contemplated by, this Agreement except to the extent that any loss, claim,
damage or liability is found in a final judgment (not subject to further appeal)
by a court to have resulted primarily from actions taken or omitted to be taken
by PA in bad faith or from PA's gross negligence or willful misconduct.
 
If the indemnification provided for in this Agreement is for any reason held
unenforceable, the Company agrees to contribute to the losses, claims, damages
and liabilities, as incurred by any Indemnified Person, for which such
indemnification is held unenforceable in such proportion as is appropriate to
reflect the relative benefits to the Company, on the one hand, and PA, on the
other hand, of the Transaction (whether or not the Transaction is
consummated).  The Company agrees that for the purposes of this paragraph the
relative benefits to the Company and PA of the Transaction shall be deemed to be
in the same proportion that the total value of the Transaction or contemplated
Transaction by the Company as a result of or in connection with the proposed
Transaction bears to the Fee paid or to be paid to PA under this Agreement;
provided that, to the extent permitted by applicable law, in no event shall the
Indemnified Parties be required to contribute an aggregate amount in excess of
the aggregate fees actually paid to PA under this Agreement.
 
Within a reasonable period after receipt by an Indemnified Party of notice of
any claim or the commencement of any action, suit or proceeding with respect to
which an Indemnified Party may be entitled to indemnity hereunder, such
Indemnified Party will notify the Company in writing of such claim or of the
commencement of such action or proceeding, and the Company will assume the
defense of such action, suit or proceeding and will employ counsel satisfactory
to the Indemnified Parties and will pay the fees and disbursements of such
counsel, as incurred.  Notwithstanding the preceding sentence, any Indemnified
Party will be entitled to employ counsel separate from counsel for the Company
and from any other party in such action if such Indemnified Party reasonably
determines that a conflict of interest exists which makes representation by
counsel chosen by the Company not advisable or if such Indemnified Party
reasonably determines that the Company’s assumption of the defense does not
adequately represent its interest.  In such event, the fees and disbursements of
such separate counsel will be paid by the Company.
 
 
 

--------------------------------------------------------------------------------

Rvue Holdings, Inc.
June 2, 2010
Page 9 of 9
 
The Company agrees that, without PA’s prior written consent, it will not settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding in respect of which indemnification could be sought
under the indemnification provision of this Agreement (whether or not PA or any
other Indemnified Party is an actual or potential party to such claim, action or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party from all liability arising out
of such claim, action or proceeding. PA agrees that, without the Company’s prior
written consent, it will not settle, compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding in respect of
which indemnification could be sought under the indemnification provision of
this Agreement (whether or not the Company is an actual or potential party to
such claim, action or proceeding), unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action or proceeding.
 
In the event any Indemnified Party is requested or required to appear as a
witness in any action, suit or proceeding brought by or on behalf of or against
the Company or any affiliate or any participant in a Transaction covered hereby
in which such Indemnified Party is not named as a defendant, the Company agrees
to reimburse PA and such Indemnified Party for all reasonable disbursements
incurred by them in connection with such Indemnified Party’s appearing and
preparing to appear as a witness, including, without limitation, the reasonable
fees and disbursements of their legal counsel, and to compensate PA and such
Indemnified Party in an amount to be mutually agreed upon.
 
In the event that any amounts due under these indemnification provisions
contained in this Annex A are not paid within thirty days after written notice
of such event giving rise to the indemnification obligations, such amounts shall
bear interest at a rate of 1.5% per month or at the highest rate permitted under
the laws of the State of Florida, whichever rate is lower.
 
The provisions of Annex A shall be in addition to any liability which the
Company may otherwise have. These provisions shall be governed by the law of the
State of Florida and shall be operative, in full force and in full effect,
regardless of any termination or expiration of this agreement.
 

PA     COMPANY               By: /s/ S. Layton    By: /s/ David A. Loppert    
/s/ P. DiFrancesco     David A. Loppert           Chief Financial Officer  

 